DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on December 29, 2021 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on December 29, 2021 as modified by the preliminary amendment filed on December 29, 2021.  Claims 36-55 are now pending in the present application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36, 43, 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 20190281514 A1) in view of Serravalle et al. (US 20120142356 A1) (hereinafter Serravalle).

Regarding claim 36, Krishnan discloses a method for a first node, configured to provide a serving cell to a user equipment (UE) in a radio access network (RAN), to determine core network types supported by a second node configured to provide one or more neighbor cells of the serving cell (par. 0002), the method comprising:
determining that a first cell identifier associated with a particular one of the neighbor cells is not included in a neighbor relations table (NRT) maintained by the first node (par. 0002, “When user equipment (UE) attempts and fails a handover operation between cells (e.g., from a source cell to a target cell), the physical cell identity (PCI) information for the target cell is unknown to the ANR functionality. For example, when there is no neighbor relation table (NRT) that exists for the PCI (when the user equipment (UE) reports physical cell identity (PCI) information for the target cell, but the reported PCI is not mapped in the neighbor relation table (NRT) to any target nodes)”);
sending, to the UE, a request to report a second cell identifier associated with the particular neighbor cell, wherein the request includes the first cell identifier (par. 0003, “the ANR functions request from the UE the cell global identity (CGI) for the target cell. The ANR then uses the reported CGI to build a new target cell identifier (TCI) for the target cell, and updates neighbor relation tables (NRTs) within the controlling node with the new TCI for the target cell.”).
However, Krishnan fails to disclose based on the content of a report from the UE, determining one or more core network types supported by the particular neighbor cell.
In the same field of endeavor, Serravalle discloses based on the content of a report from the UE, determining one or more core network types supported by the particular neighbor cell (FIG. 4, par. 0029-0030, “in step 4, a Report Neighbour Request asking the mobile telephone 3 to obtain the CGI, LAC and RAC for the detected cell. In this embodiment, for UTRAN cells that are detected, the base station 5-2 can also optionally request the mobile telephone 3 to obtain information identifying if the UTRAN cell is capable of High Speed Packet Access (HSPA) and/or has an Extended Dedicated Channel (E-DCH)… In step 6, the mobile telephone 3 reports the requested information back to the base station 5-2, which stores the information in the NRT 55.”, FIG. 6, par. 0063-0069, “4 After the UE has read the requested information in the new cell, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC and RAC (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB. In the inter-frequency case, the UE reports the ECGI, the, tracking area code and all PLMN-ID(s) that have been detected… 5 The eNB updates its inter-RAT/inter-frequency Neighbour Relation Table.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting information related to a cell for updating Neighboring Relation Table (NRT) as taught by Serravalle to the method of requesting from the UE the cell global identity (CGI) for the target cell and updating neighbor relation tables (NRTs) within the controlling node as disclosed by Krishnan for purpose of updating inter-RAT/inter-frequency Neighbour Relation Table of the serving cell.
Regarding claim 43, Krishnan discloses a method performed a user equipment (UE), the method comprising:
receiving, from a first node configured to provide the UE's serving cell in a radio access network (RAN), a request to report a second cell identifier associated with a particular neighbor cell provided by a second node in the RAN, wherein the request includes a first cell identifier associated with the particular neighbor cell (par. 0002-000, “When user equipment (UE) attempts and fails a handover operation between cells (e.g., from a source cell to a target cell), the physical cell identity (PCI) information for the target cell is unknown to the ANR functionality. For example, when there is no neighbor relation table (NRT) that exists for the PCI (when the user equipment (UE) reports physical cell identity (PCI) information for the target cell, but the reported PCI is not mapped in the neighbor relation table (NRT) to any target nodes)… the ANR functions request from the UE the cell global identity (CGI) for the target cell”);
receiving system information broadcast in the particular neighbor cell(par. 0003, “The ANR then uses the reported CGI to build a new target cell identifier (TCI) for the target cell, and updates neighbor relation tables (NRTs) within the controlling node with the new TCI for the target cell.”).
However, Krishnan fails to disclose based on the received system information determining one or more core network types supported by the particular neighbor cell; and sending, to the first node, a report indicating the one or more core network types supported by the particular neighbor cell.
In the same field of endeavor, Serravalle discloses based on the received system information determining one or more core network types supported by the particular neighbor cell; and sending, to the first node, a report indicating the one or more core network types supported by the particular neighbor cell (FIG. 4, par. 0029-0030, “in step 4, a Report Neighbour Request asking the mobile telephone 3 to obtain the CGI, LAC and RAC for the detected cell. In this embodiment, for UTRAN cells that are detected, the base station 5-2 can also optionally request the mobile telephone 3 to obtain information identifying if the UTRAN cell is capable of High Speed Packet Access (HSPA) and/or has an Extended Dedicated Channel (E-DCH)… In step 6, the mobile telephone 3 reports the requested information back to the base station 5-2, which stores the information in the NRT 55.”, FIG. 6, par. 0063-0069, “4 After the UE has read the requested information in the new cell, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC and RAC (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB. In the inter-frequency case, the UE reports the ECGI, the, tracking area code and all PLMN-ID(s) that have been detected… 5 The eNB updates its inter-RAT/inter-frequency Neighbour Relation Table.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting information related to a cell for updating Neighboring Relation Table (NRT) as taught by Serravalle to the method of requesting from the UE the cell global identity (CGI) for the target cell and updating neighbor relation tables (NRTs) within the controlling node as disclosed by Krishnan for purpose of updating inter-RAT/inter-frequency Neighbour Relation Table of the serving cell.
Regarding claim 50, Krishnan discloses a first node configured to provide a serving cell to a user equipment (UE) in a radio access network (RAN) and to determine core network types supported by a second node configured to provide one or more neighbor cells of the serving cell, the first node comprising: interface circuitry operable to communicate with the UE (par. 0002); and processing circuitry operably coupled to the interface circuitry, whereby the processing circuitry and the interface circuitry (FIG. 1 for inherent processor and communication interface with a UE) are configured to:
determine that a first cell identifier associated with a particular one of the neighbor cells is not included in a neighbor relations table (NRT) maintained by the first node (par. 0002, “When user equipment (UE) attempts and fails a handover operation between cells (e.g., from a source cell to a target cell), the physical cell identity (PCI) information for the target cell is unknown to the ANR functionality. For example, when there is no neighbor relation table (NRT) that exists for the PCI (when the user equipment (UE) reports physical cell identity (PCI) information for the target cell, but the reported PCI is not mapped in the neighbor relation table (NRT) to any target nodes)”);
send, to the UE, a request to report a second cell identifier associated with the particular neighbor cell, wherein the request includes the first cell identifier(par. 0003, “the ANR functions request from the UE the cell global identity (CGI) for the target cell. The ANR then uses the reported CGI to build a new target cell identifier (TCI) for the target cell, and updates neighbor relation tables (NRTs) within the controlling node with the new TCI for the target cell.”).
However, Krishnan fails to disclose based on the content of a report from the UE, determining one or more core network types supported by the particular neighbor cell.
In the same field of endeavor, Serravalle discloses disclose based on the content of a report from the UE, determining one or more core network types supported by the particular neighbor cell (FIG. 4, par. 0029-0030, “in step 4, a Report Neighbour Request asking the mobile telephone 3 to obtain the CGI, LAC and RAC for the detected cell. In this embodiment, for UTRAN cells that are detected, the base station 5-2 can also optionally request the mobile telephone 3 to obtain information identifying if the UTRAN cell is capable of High Speed Packet Access (HSPA) and/or has an Extended Dedicated Channel (E-DCH)… In step 6, the mobile telephone 3 reports the requested information back to the base station 5-2, which stores the information in the NRT 55.”, FIG. 6, par. 0063-0069, “4 After the UE has read the requested information in the new cell, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC and RAC (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB. In the inter-frequency case, the UE reports the ECGI, the, tracking area code and all PLMN-ID(s) that have been detected… 5 The eNB updates its inter-RAT/inter-frequency Neighbour Relation Table.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting information related to a cell for updating Neighboring Relation Table (NRT) as taught by Serravalle to the method of requesting from the UE the cell global identity (CGI) for the target cell and updating neighbor relation tables (NRTs) within the controlling node as disclosed by Krishnan for purpose of updating inter-RAT/inter-frequency Neighbour Relation Table of the serving cell.
Regarding claim 50, Krishnan discloses a user equipment (UE) comprising: radio interface circuitry configured to communicate with first and second nodes in a radio access network (RAN), where the first node is configured to provide the UE's serving cell in the RAN; and processing circuitry operably coupled to the radio interface circuitry (par. 0002, for a UE with an inherent processor and communication interface), whereby the processing circuitry and the radio interface circuitry are configured to:
receive, from the first node, a request to report a second cell identifier associated with a particular neighbor cell provided by the second node, wherein the request includes a first cell identifier associated with the particular neighbor cell (par. 0002-000, “When user equipment (UE) attempts and fails a handover operation between cells (e.g., from a source cell to a target cell), the physical cell identity (PCI) information for the target cell is unknown to the ANR functionality. For example, when there is no neighbor relation table (NRT) that exists for the PCI (when the user equipment (UE) reports physical cell identity (PCI) information for the target cell, but the reported PCI is not mapped in the neighbor relation table (NRT) to any target nodes)… the ANR functions request from the UE the cell global identity (CGI) for the target cell”);
receive system information broadcast in the particular neighbor cell par. 0003, “The ANR then uses the reported CGI to build a new target cell identifier (TCI) for the target cell, and updates neighbor relation tables (NRTs) within the controlling node with the new TCI for the target cell.”).
However, Krishnan fails to disclose based on the received system information, determine one or more core network types supported by the particular neighbor cell; and send, to the first node, a report indicating the one or more core network types supported by the particular neighbor cell.
In the same field of endeavor, Serravalle discloses based on the received system information, determine one or more core network types supported by the particular neighbor cell; and send, to the first node, a report indicating the one or more core network types supported by the particular neighbor cell (FIG. 4, par. 0029-0030, “in step 4, a Report Neighbour Request asking the mobile telephone 3 to obtain the CGI, LAC and RAC for the detected cell. In this embodiment, for UTRAN cells that are detected, the base station 5-2 can also optionally request the mobile telephone 3 to obtain information identifying if the UTRAN cell is capable of High Speed Packet Access (HSPA) and/or has an Extended Dedicated Channel (E-DCH)… In step 6, the mobile telephone 3 reports the requested information back to the base station 5-2, which stores the information in the NRT 55.”, FIG. 6, par. 0063-0069, “4 After the UE has read the requested information in the new cell, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC and RAC (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB. In the inter-frequency case, the UE reports the ECGI, the, tracking area code and all PLMN-ID(s) that have been detected… 5 The eNB updates its inter-RAT/inter-frequency Neighbour Relation Table.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting information related to a cell for updating Neighboring Relation Table (NRT) as taught by Serravalle to the method of requesting from the UE the cell global identity (CGI) for the target cell and updating neighbor relation tables (NRTs) within the controlling node as disclosed by Krishnan for purpose of updating inter-RAT/inter-frequency Neighbour Relation Table of the serving cell.
Allowable Subject Matter
Claims 37-42, 44-49, 51, 52, 54 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Koziol et al. (US 20210211899 A1) disclose AUTOMATIC NEIGHBOR RELATION ENHANCEMENTS FOR DUAL CONNECTIVITY.
MOOSAVI et al. (US 20210153083 A1) disclose CELL GLOBAL ITENTITY REPORTING.
da Silva et al. (US 20200359282 A1) disclose Enhancements To CGI Reporting In Multi-Connectivity.
Nakamata et al. (US 20130295915 A1) disclose Network Nodes And Methods Configured For Updating Neighbor Cell Information In A Radio Communications System Comprising At Least One Radio Access Technology Network.
Sitaram et al. (US 9301208 B1) disclose Managing Optimal Relation Neighbor Data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642